OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21321 Pioneer Municipal High Income Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: April 30 Date of reporting period: January 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Municipal High Income Trust NQ| January 31, 2013 Ticker Symbol:MHI Schedule of Investments | 1/31/13 (unaudited) Principal Amount USD ($) S&P/Moody's Rating Value TAX EXEMPT OBLIGATIONS -126.5% of Net Assets Alabama - 2.1% B-/B2 Alabama Industrial Development Authority Solid Waste Disposal Revenue, 6.45%, 12/1/23 NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority Nursing Home Revenue, 5.5%, 1/1/43 Arizona - 0.7% NR/Baa3 Pima County Industrial Development Authority Education Revenue, 6.75%, 7/1/31 NR/Baa3 Pima County Industrial Development Authority Education Revenue, 7.25%, 7/1/31 NR/Baa2 Yavapai County Industrial Development Authority Mediical Revenue, 6.0%, 8/1/33 California - 13.9% 3,000,000(a) NR/A1 Abag Finance Authority for Nonprofit Corp. Revenue, 5.75%, 7/1/37 B-/NR California County Tobacco Securitization Agency Revenue, 5.125%, 6/1/38 NR/NR California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 NR/Baa3 California Pollution Control Financing Authority, 5.0%, 7/1/37 568,006(b) NR/NR California Statewide Communities Development Authority Environmental Facilities Revenue, 9.0%, 12/1/38 BB/NR California Statewide Communities Development Authority Revenue Higher Education Revenue, 7.25%, 10/1/38 (144A) 5,150,000(a) AA+/Aaa Golden State Tobacco Securitization Corp., Revenue Bonds, 7.8%, 6/1/42 7,000,000(a) AA+/Aaa Golden State Tobacco Securitization Corp., Revenue Bonds, 7.875%, 6/1/42 AA-/WR Lehman Municipal Trust Receipts Revenue, RIB, 10.999%, 9/20/28 (144A) B-/Caa1 Tobacco Securitization Authority of Northern California, Revenue, 5.375%, 6/1/38 BB+/B3 Tobacco Securitization Authority of Southern California Revenue, 5.0%, 6/1/37 Colorado - 0.9% BBB+/NR Colorado Health Facilities Authority Revenue, 5.25%, 5/15/42 NR/NR Kremmling Memorial Hospital District Certificate of Participation, 7.125%, 12/1/45 Connecticut - 6.0% NR/NR Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 10,335,000(c) AAA/WR Lehman Municipal Trust Receipts Revenue, 11.729%, 8/21/35 B/NR Mohegan Tribe of Indians Gaming Authority, 6.25%, 1/1/31 District of Colombia - 3.6% BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 7.3% NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/41 NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/46 Principal Amount USD ($) S&P/Moody's Rating Value Florida - (continued) NR/NR Beacon Lakes Community Development District Special Assessment, 6.9%, 5/1/35 NR/B1 Capital Trust Agency Revenue Bonds, 7.75%, 1/1/41 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 6.0%, 9/15/40 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 7.625%, 6/15/41 NR/NR Florida Development Finance Corp., Educational Facilities Revenue, 7.75%, 6/15/42 1,000,000(a) NR/WR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 NR/NR Liberty County Subordinate Revenue, 8.25%, 7/1/28 A/A2 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 NR/NR St. Johns County Industrial Development Authority Revenue, 5.25%, 1/1/26 NR/NR St. Johns County Industrial Development Authority Revenue, 5.375%, 1/1/40 NR/Baa1 Tallahassee Health Facilities Revenue, 6.375%, 12/1/30 Georgia - 2.7% AA-/WR Atlanta Georgia Water and Wastewater Revenue, RIB, 10.813%, 11/1/43 (144A) B-/NR Clayton County Development Authority Revenue, 9.0%, 6/1/35 NR/NR Fulton County Residential Care Facilities Revenue, 5.0%, 7/1/27 NR/NR Fulton County Residential Care Facilities Revenue, 5.125%, 7/1/42 Idaho - 1.5% A-/Baa1 Power County Industrial Development Corp., Revenue, 6.45%, 8/1/32 Illinois - 14.5% 1,827,000(d) NR/NR Illinois Finance Authority Revenue, 0.0%, 11/15/52 2,087,000(c) NR/NR Illinois Finance Authority Revenue, 4.0%, 11/15/52 BBB+/NR Illinois Finance Authority Revenue, 6.0%, 8/15/38 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 6.375%, 5/15/17 NR/Baa3 Illinois Finance Authority Revenue, 6.5%, 4/1/39 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/17 NR/NR Illinois Finance Authority Revenue, 7.0%, 5/15/18 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/27 NR/NR Illinois Finance Authority Revenue, 7.625%, 5/15/25 NR/NR Illinois Finance Authority Revenue, 7.75%, 5/15/30 NR/NR Illinois Finance Authority Revenue, 8.0%, 5/15/40 NR/NR Illinois Finance Authority Revenue, 8.0%, 5/15/46 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 16,880,000(e) AAA/A3 Metropolitan Pier & Exposition Authority Dedicated State Tax Revenue, 0.0%, 6/15/22 NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Indiana - 1.6% NR/NR City of Carmel Indiana Nursing Home Revenue, 7.0%, 11/15/32 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/42 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/47 NR/NR Vigo County Hospital Authority Revenue, 5.8%, 9/1/47 (144A) Principal Amount USD ($) S&P/Moody's Rating Value Louisiana - 2.1% BBB-/Baa3 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue, 6.75%, 11/1/32 NR/Baa1 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 Maine - 0.6% NR/Baa3 Maine Health & Higher Educational Facilities Authority Revenue, 7.5%, 7/1/32 Massachusetts - 5.3% A/WR Massachusetts Development Finance Agency Revenue, 5.75%, 1/1/42 NR/NR Massachusetts Development Finance Agency Revenue, 7.1%, 7/1/32 AA/NR Massachusetts Educational Financing Authority Revenue, 6.0%, 1/1/28 4,500,000(b) NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 BB-/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.75%, 10/1/33 Michigan - 3.4% NR/NR Doctor Charles Drew Academy Certificate of Participation, 5.7%, 11/1/36 BB-/NR John Tolfree Health System Corp. Revenue, 6.0%, 9/15/23 BB+/NR Kent Hospital Finance Authority Revenue, 6.25%, 7/1/40 B-/NR Michigan Tobacco Settlement Finance Authority Revenue, 6.0%, 6/1/48 1,410,000(a) BBB/NR Star International Academy Certificates of Participation, 6.125%, 3/1/37 Minnesota - 0.3% NR/NR Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 Montana - 0.1% 1,600,000(b)(f) NR/NR Two Rivers Authority Inc., Project Revenue, 7.375%, 11/1/27 New Jersey - 8.0% NR/NR New Jersey Economic Development Authority Revenue, 10.5%, 6/1/32 (144A) B/B3 New Jersey Economic Development Authority Revenue, 5.25%, 9/15/29 B/B3 New Jersey Economic Development Authority Revenue, 5.75%, 9/15/27 B/B3 New Jersey Economic Development Authority Revenue, 7.0%, 11/15/30 B-/B1 Tobacco Settlement Financing Corp., Revenue, 4.625%, 6/1/26 8,000,000(a) AA+/#Aaa Tobacco Settlement Financing Corp., Revenue, 6.75%, 6/1/39 New Mexico - 1.2% NR/NR Otero County New Mexico Project Revenue, 6.0%, 4/1/23 NR/NR Otero County New Mexico Project Revenue, 6.0%, 4/1/28 New York - 7.8% NR/NR Chautauqua County Capital Resource Corp., Revenue, 8.0%, 11/15/30 NR/NR Dutchess County Industrial Development Agency Revenue, 7.5%, 3/1/29 BBB+/NR Hempstead Local Development Corp. Revenue, 5.75%, 7/1/39 Principal Amount USD ($) S&P/Moody's Rating Value New York - (continued) BB/B2 New York City Industrial Development Agency Revenue, 5.25%, 12/1/32 BB/B2 New York City Industrial Development Agency Revenue, 7.625%, 12/1/32 7,040,000(c) AAA/WR New York State Dormitory Authority Revenue, 13.299%, 5/29/14 (144A) NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 NR/NR Suffolk County Industrial Development Agency Revenue, 7.25%, 1/1/30 North Carolina - 3.4% NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 NR/NR Charlotte Special Facilities Revenue, 5.6%, 7/1/27 North Dakota - 0.8% BBB+/NR County of Burleigh Health Care Revenue, 5.0%, 7/1/38 Ohio - 0.7% AA/A2 JobsOhio Beverage System Liquor Profits Revenue, 5.0%, 1/1/38 Oklahoma - 0.4% NR/WR Tulsa Municipal Airport Trust Revenue, 6.25%, 6/1/20 Pennsylvania - 2.2% NR/Baa2 Allegheny County Hospital Development Authority Revenue, 5.125%, 5/1/25 1,280,000(b) NR/WR Langhorne Manor Borough Higher Education Authority Revenue, 7.35%, 7/1/22 B-/Caa2 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 BBB+/NR Pennsylvania Higher Educational Facilities Authority Development Revenue, 5.4%, 7/15/36 Rhode Island - 2.1% 6,000,000(f) NR/NR Central Falls Rhode Island Detention Facility Corp., Revenue, 7.25%, 7/15/35 NR/NR Rhode Island Health & Educational Building Corp., Revenue, 8.375%, 1/1/46 South Carolina - 1.2% 3,850,000(a) BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 Tennessee - 1.4% BBB+/NR Sullivan County Health, Educational & Housing Facilities Board Revenue, 5.25%, 9/1/36 Texas - 16.9% NR/Caa2 Bexar County Housing Finance Corp., Multi Family Housing Revenue, 8.0%, 12/1/36 BB+/Ba1 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 NR/NR Decatur Hospital Authority Medical Revenue, 7.0%, 9/1/25 725,078(b)(f) NR/NR Gulf Coast Industrial Development Authority Revenue, 7.0%, 12/1/36 B/B3 Houston Airport System Special Facilities Revenue, 5.7%, 7/15/29 NR/NR Jefferson County Industrial Development Corp., Revenue, 8.25%, 7/1/32 NR/NR Lubbock Health Facilities Development Corp., Nursing Home Revenue, 6.625%, 7/1/36 BBB+/A3 North Texas Tollway Authority Transportation Revenue, 5.75%, 1/1/33 Principal Amount USD ($) S&P/Moody's Rating Value Texas - (continued) 2,810,000(c) AAA/Aaa Northside Independent School District, GO, 13.701%, 9/29/12 (144A) NR/NR Red River Health Facilities Development Corp., Revenue, 8.0%, 11/15/41 NR/NR Sanger Industrial Development Corp., Revenue, 8.0%, 7/1/38 7,040,000(c) AA+/Aaa State of Texas, GO, 12.536%, 4/1/13 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.0%, 11/15/34 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.125%, 11/15/39 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.25%, 11/15/44 NR/NR Travis County Health Facilities Development Corp., Revenue, 7.125%, 1/1/46 Vermont - 0.5% 1,500,000(a) A-/Baa1 Vermont Educational & Health Buildings Financing Agency Higher Education Revenue, 6.0%, 10/1/28 Virginia - 0.3% BBB/Ba1 Peninsula Ports Authority Revenue, 6.0%, 4/1/33 Washington - 10.3% A+/A2 Spokane Public Facilities District Hotel/Motel Tax & Sales, 5.75%, 12/1/27 14,315,000(d) AA+/Aa1 State of Washington, GO, 0.0%, 6/1/22 BBB/Baa1 Tobacco Settlement Authority Revenue, 6.625%, 6/1/32 A/A2 Washington State Health Care Facilities Authority Revenue, 6.0%, 1/1/33 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 6.75%, 10/1/47 West Virginia - 0.9% NR/NR City of Philippi, 7.75%, 10/1/44 NR/NR West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 Wisconsin - 1.8% 2,320,000(g) NR/NR Aztalan Township, 7.5%, 5/1/18 $– NR/NR Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 NR/NR Wisconsin State Public Finance Authority Revenue, 8.375%, 6/1/20 NR/NR Wisconsin State Public Finance Authority Revenue, 8.625%, 6/1/47 TOTAL TAX EXEMPT OBLIGATIONS (Cost $374,898,476) MUNICIPAL COLLATERALIZED DEBT OBLIGATION -1.9% of Net Assets 10,000,000(c)(f) NR/NR Non-Profit Preferred Funding Trust I, 6.75%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$10,000,000) TOTAL INVESTMENTS IN SECURITIES - 128.4% (Cost - $384,898,476) (h) (i) OTHER ASSETS AND LIABILITIES - 1.8% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (30.2)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS - 100.0% NR Security not rated by S&P or Moody's. WR Rating withdrawn by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At January 31, 2013, the value of these securities amounted to $44,744,416, or 13.4% of total net assets applicable to common shareowners. RIB Residual Interest Bond.The interest rate is subject to change periodically and inversely based upon prevailing market rates.The interest rate shown is the rate at January 31, 2013. GO General Obligation. (a) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (b) Security is in default and is non income producing. (c) The interest rate is subject to change periodically. The interest is shown is the rate at January 31, 2013. (d) Security issued with a zero coupon.Income is recognized through accretion of discount. (e) Debt obligation initially issued at one coupon which converts to a higher coupon at a specific date.The rate shown is the rate at January 31, 2013. (f) Indicates a security that has been deemed as illiquid.The aggregate cost of illiquid securities is $18,159,633.The aggregate fair value of $11,807,788 represents 3.5% of total net assets applicable to common shareowners. (g) Security is valued using fair value methods. (h) The concentration of investments by type of obligation/ market sector is as follows : Insured NATL-RE % FSA NATL-RE FGIC AMBAC GO OF INSTN PSF-GTD Revenue Bonds: Health Revenue Facilities Revenue Other Revenue Tobacco Revenue Development Revenue Education Revenue Airport Revenue Transportation Revenue Pollution Control Revenue Water Revenue Utilities Revenue * % *Amount is less than 0.1% (i)At January 31, 2013 the net unrealized gain on investments based on costfor federal tax purposes $384,898,476 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain For financial reporting purposes net unrealized gain on investments was $43,956,041 and cost of investments aggregated $384,898,476. Pioneer Municipal High income Trust | NQ|1/31/13 Schedule of Investments | 1/31/13 (unaudited) Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds credit risks, etc.) Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2, and securities valued using fair value methods (other than prices supplied by independent pricing services) as level 3. The following is a summary of the inputs used as of January 31, 2013, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total TAX EXEMPT OBLIGATIONS $
